DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6-7, 12, 14, 17, 25, 37, 44, 48, 50, 52, 57, 62, 65, 73, 85, 92, 100, 103, 105 have been presented for examination on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-7, 12, 14, 17, 25, 37, 44 and 48 in the reply filed on 05/05/22 is acknowledged. 
Accordingly, claims 50, 52, 57, 62, 65, 73, 85, 92, 100, 103, 105 are withdrawn from consideration. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/EP2017/073994 filed on 09/22/2017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The parent application fails to provide support for the one or more multicellular aggregates being between 14 µm and 43 µm in diameter. Accordingly, the instant Application is awarded the priority date of its filing 03/18/2020. 

Claim Objections
Claim 7 is objected to for reciting limitation that is not supported in the specification. As the subject matter was filed at the time of its filing date (03/18/2020), it is not considered a new matter. However, the said limitation should be inserted into the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 12, 14, 17, 25, 37, 44 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a polymeric composition comprising one or more encapsulated microorganisms in one or more multicellular aggregates embedded in a self-produced extracellular biogenic matrix with polymeric particles. The specification does not support this recitation. 
[0013] Specifically, the cells of the microorganisms are encapsulated in the polymer. In some embodiments, the cells of the encapsulated microorganisms comprise bacterial cells of one or more Phyla selected from the group consisting of Firmicutes and Proteobacteria.

[0017] A further embodiment of the invention relates to polymeric particles as described herein, wherein the microorganisms, specifically bacterial and/or fungal cells are comprised as multicellular aggregates. Specifically, the microorganisms, bacterial and/or fungal cells are comprised as multicellular aggregates thereby embedded in a self-produced extracellular biogenic matrix within the polymeric particle. This multicellular life style supports survival strategies which combine the production of protection molecules and mechanisms as well as the induction of a genetic control system that shifts microorganisms into a dormancy-like state. 

Recitations are from the PG Publication version. 
In other words, the specification does not support one or more encapsulated microorganisms in one or more multicellular aggregates, but the microorganisms are comprised of (or are in the form of) multicellular aggregate.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 12, 14, 17, 25, 37, 44 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting a polymeric composition comprising one or more encapsulated microorganisms in one or more multicellular aggregates embedded in a self-produced extracellular biogenic matrix with polymeric particles. This is indefinite because it is not clear how the microorganisms are encapsulated in multicellular aggregates embedded in a self-produced biogenic matrix. 
Claims 2 and 6 are indefinite for reciting a reference composition. The claim does not provide any description of what a reference composition is. 
Claim 12 recites the limitations of -the reference composition- and “produced by the encapsulation method of Bashan et al 1986”.  The claims have to be complete on their own and cannot refer back to another reference (See MPEP 2173.05(s)).         
Claim 12 recites the limitation "the reference composition" in claim 1.  There is insufficient antecedent basis for this limitation in claim 1. Claim 1 does not provide support for a reference composition. 
Claim 44 recites the limitation “wherein the least two microorganism…” in claim 37. There is insufficient antecedent basis for this limitation in claim 37. Claim 37 recites “at least two microorganism” and not -the least two…-.   
The term “substantially maintained” in claim 48 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 12, 14, 17, 25, 37, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Harel et al (20120135017) in view of Trani et al (5475010) and Kragh et al (Role of multicellular aggregates in biofilm formation). 

Harel et al teach embedding live or dead microorganisms and/or bioactive materials in a protective dry formulation matrix, wherein the formulation includes the bioactive microorganism or material, a formulation stabilizer agent, and a protective agent (See Abstract). 
Disclosed are compositions and methods for preserving bioactive materials, such as peptides, microbiocides, fungicides, bioactive microorganism such as bacteria (probiotic or otherwise), viruses and/or cell suspensions, in storage. The said formulation comprises sufficient amounts of formulation stabilizer agents, in which the microorganisms are embedded. Examples of a suitable formulation stabilizer agent include cellulose acetate phthalate (CAP), pectin, sodium alginate, salts of alginic acid, carrageenan, guar gum, gum acacia, xanthan gum, locust bean gum, chitosan and chitosan derivatives, collagen, polyglycolic acid, starches and modified starches, cyclodextrins and oligosaccharides (inulin, maltodextrins, dextrans, etc.); and combinations thereof (See [0012]-[0013]).
It is stated that the preferred formulation stabilizer agent is sodium alginate. Preferably, the formulation comprises, in percent by weight of total dry matter, 0.1-10%, of formulation stabilizer agent. The said formulation comprises significant amounts of protecting agents, in which the microorganisms are embedded. Examples of a suitable protecting agent include serum albumin, an amino acid such as lysine, tryptophan, tyrosine, phenylalanine, etc.); propylene glycol; polyethylene glycol; pluronics and combinations thereof (See [0014]- [0015]). 
	The said bioactive microorganism may be live or dead vaccines, bacteria, algae, viruses and/or cell suspensions, microbicides, etc, (See [0017]). 
	Harel et al also disclose that the wet formulation can be in the form of viscous slurry or hydrogel particles ranging from 0.05 to 10 mm. It is also disclosed that the preferred particle size is from 10 µm and preferably less than about 500 µm (See [0024] and [0087]).
Harel et al disclose that stability is defined as the time it takes to loose 1 log of CFU/g dry formulation under predefined conditions of temperature, humidity and time period (See [0049] and [0088]). In Examples 4-6, the formulations have a concentration of at least 108 or 107 CFU/g. 
	Regarding the storage stability and viability, Harel et al disclose that “Combining an oligosaccharide with the alginate was also found to further contribute to the overall stability of the formulation. FIG. 5 shows the effect on storage stability of different combinations of alginate and oligosaccharides. A combination of alginate and inulin was the preferred combination in term of its long storage effect on the probiotic bacteria. In one embodiment of the invention, at least one of the formulation stabilizer agents is preferably a gum that can form a firm hydrogel by cross-linking with metal ions” (See [0057]).
	It is also disclosed that “The compositions and methods described herein preserve the biological activity of the encased biologically active microorganism or bioactive materials. For example, the compositions are tested for stability by subjecting them at elevated temperature (e.g., 40 ºC) and high humidity (e.g. 33% RH) and measuring the biological activity of the formulations. As an example for live probiotic bacteria, results of these studies demonstrate that the bacteria formulated in these formulations are stable for at least 60 days (see FIG. 1). Stability is defined as time for one log CFU/g potency loss. Such formulations are stable even when high concentrations of the biologically active material are used. Thus, these formulations are advantageous in that they may be shipped and stored at temperatures at or above room temperature for long periods of time” (See [0088]).
	Harel et al lack a specific disclosure on the matrix comprising naphthazarin. This would have been obvious over the teachings of Trani et al. Harel et al also lack a specific disclosure on the microorganisms being in multicellular aggregate form. This is disclosed by Kragh et al.

Trani et al teach novel naphthazarin antibiotic derivatives.it is disclosed that typical drug delivery systems incorporating 7'-amino naphthazarines N-substituted are formulated, for instance, with biodegradable polymers for controlled release delivery. 

Kragh et al teach that free floating biofilm aggregates can have a profound local effect on biofilm development when attaching to a surface. The findings point to a regime where preformed biofilm aggregates may have a fitness advantage over planktonic cells when it comes to accessing nutrients. Our findings add to the increasingly prominent comprehension that biofilm lifestyle is the default for bacteria and that planktonic single cells may be only a transition state at the most (see abstract).
Three-dimensional bacterial aggregates found in liquid batch cultures of P. aeruginosa can have diameters of 10 to 400 µm and can constitute up to 90% of the total biomass of the culture. In contrast, individual P. aeruginosa cells are rod shaped and have a size of ~1 µm by 2 µm. Thus, multicellular P. aeruginosa aggregates, when they attach to a surface, can extend significantly into the vertical dimension, away from the attachment surface. Moreover, aggregates are structurally and physiologically distinct from single cells. (See page 1, col. 2, last para). 

	It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Trani et al and Kragh et al with that of Harel et al to arrive at the instant invention. It would have been obvious to do so because Harel et al teach embedded microorganisms in polymer particles wherein the protective and stabilizing agents include phenylalanine, tryptophan and alginate or collagen, etc, and wherein the formulations has microbicidal effectiveness and high storage stability. Harel et al is silent with regard to the antibiotic agents that can be included in the matrix. However, Trani et al teach that one very effective way of delivering antibiotic agent, naphthazarin is in a polymer. As such one of ordinary skill in the art is given the guidance and motivation to incorporate the naphthazarin of Trani et al into the polymer particles and matrix of Harel et al with a reasonable expectation of successfully delivering biologically active microorganism and an antibiotic agent via a polymeric matrix with improved storage stability and viability.  Additionally, Kragh et al teach that the multicellular aggregates of microorganisms is beneficial and provide improvement over single cell cultures. As such one of ordinary skill in the art is more than motivated to selected multicellular aggregates of the microorganism for its benefits and stability. 
	The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-3, 6-7, 12, 14, 17, 25, 37, 44 and 48 are rejected. Claims 50, 52, 57, 62, 65, 73, 85, 92, 100, 103, 105 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616